Appeal by defendants, Jean Harris and Irving Drought Harris, and by the plaintiff from so much of judgment as directs plaintiff to pay $25,000 out of the cash principal of the trust to the respondent, John F. Keating, for his services as guardian ad litem for the infant defendants John Wakefield Harris and Elizabeth Harris in the prior steps of this litigation, and from so much of order as directs the entry of such judgment. Judgment and orders, so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.